FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 No. 04-50170
                Plaintiff-Appellee,           D.C. No.
               v.                          CR-00-03718
ANTONIO D. STEPHENS,                     Southern District
             Defendant-Appellant.          of California,
                                             San Diego

                                             ORDER

                    Filed March 8, 2006

    Before: Stephen Reinhardt, Andrew J. Kleinfeld and
             Richard R. Clifton, Circuit Judges.

                          Order;
                 Dissent by Judge Tallman


                          ORDER

  The majority of the panel has voted to deny the petition for
rehearing and rehearing en banc. Judge Clifton would grant
the petition.

   The full court was advised of the petition for rehearing en
banc. A judge requested a vote on whether to rehear the mat-
ter en banc. The matter failed to receive a majority of the
votes of the non-recused active judges in favor of en banc
reconsideration. FED. R. APP. P. 35.

  The petition for rehearing and rehearing en banc is denied.



                            2321
2322              UNITED STATES v. STEPHENS
TALLMAN, Circuit Judge, with whom WARDLAW,
RAWLINSON, CLIFTON, BYBEE, CALLAHAN, and BEA,
Circuit Judges, join, dissenting from denial of rehearing en
banc:

   Today, by ignoring the plain meaning of 18 U.S.C.
§ 3583(d), the court rewrites the language of an unambiguous
statute, contravenes the United States Parole Commission’s
authoritative Rules and Procedures Manual, and disregards
controlling Ninth Circuit case law by requiring district judges
“to set the maximum number of non-treatment drug tests to
which [a defendant] would be subjected during the course of
his supervised release.” United States v. Stephens, 424 F.3d
876, 878 (9th Cir. 2005) (emphasis in original). The ruling
makes no sense under a supervisory scheme that properly del-
egates to the court’s probation officers responsibility for
determining how best to enforce the terms and conditions of
supervised release set months or years earlier by the sentenc-
ing judge. The drug testing condition is typically imposed and
ordered by judges, as part of the original sentence, to become
effective after release from incarceration based upon the
offender’s criminal history, the nature of the crime of convic-
tion, and the Pre-Sentence Report. Congress no doubt had
these policy considerations in mind when it passed § 3583(d),
and we should refrain from frustrating them.

   The panel’s interpretation of § 3583(d) is contrary to the
plain meaning of its language. Section 3583(d) reads, in rele-
vant part:

    The court shall also order, as an explicit condition of
    supervised release, that the defendant refrain from
    any unlawful use of a controlled substance and sub-
    mit to a drug test within 15 days of release on super-
    vised release and at least 2 periodic drug tests
    thereafter (as determined by the court) for use of a
    controlled substance. The condition stated in the pre-
                   UNITED STATES v. STEPHENS                2323
    ceding sentence may be ameliorated or suspended by
    the court as provided in section 3563(a)(4).

18 U.S.C. § 3583(d) (emphasis added). The opinion reasons
that the parenthetical provision “as determined by the court”
requires the district court “to set the maximum number of
non-treatment drug tests to which [a defendant] would be sub-
jected during the course of his supervised release.” Stephens,
424 F.3d at 878 (emphasis in original). But the parenthetical
modifies the adverb “at least.” Indeed, although the parenthet-
ical’s preceding clause establishes the floor, it says nothing
about the height of the ceiling.

   The statute neither mentions nor even contemplates the
existence of a maximum number of non-treatment drug tests.
The statute, therefore, cannot be read to require district judges
to perform a task that is not mentioned in the statute. Indeed,
there is no point in having probation officers supervise the
return to society of convicted felons if the officers may not
exercise the necessary discretion to require additional drug
testing when felons under their supervision exhibit the telltale
signs of renewed drug use.

   But even under the panel opinion’s interpretation of the
statute, there should be no problem with delegating to proba-
tion officers the authority to submit a supervised releasee to
a drug test. “In fact, since ‘[t]he United States Probation
Office is established pursuant to the direction of Congress as
an arm of the United States District Court[,] . . . it is reason-
able to view the United States Probation Office itself as a
legally constituted arm of the judicial branch.’ ” United States
v. Reyes, 283 F.3d 446, 455 (2d Cir. 2002) (alteration in origi-
nal) (quoting United States v. Inserra, 34 F.3d 83, 88 (2d Cir.
1994)).

   The panel opinion engages in a precarious exercise to
divine congressional intent. But rather than examining legisla-
tive history or consulting the United States Parole Commis-
2324               UNITED STATES v. STEPHENS
sion’s Rules and Procedures Manual for the responsible
agency’s reasonable interpretation of its duties under the stat-
ute, the opinion merely attempts to construct a tautological
argument, declaring:

    Congress’s inclusion in § 3583(d), the supervised
    release provision, of the drug testing requirement
    and the parenthetical provision, “as determined by
    the court,” as well as its provision that the drug test-
    ing condition may be “ameliorated or suspended by
    the court,” is without question a plain expression of
    its intent that courts themselves determine not only
    whether the defendant will be tested during super-
    vised release, but the maximum number of tests as
    well.

Stephens, 424 F.3d at 882. But the inference is too weak even
to be called a tautology. I do not understand how one can
infer from the language of the statute “a plain expression of
[congressional] intent” about a provision that is not even con-
templated by that statute.

   Equally unsettling is the opinion’s contravention of the pol-
icies of the United States Parole Commission, the agency
within the United States Department of Justice created by
congressional act to set policy for supervising convicted per-
sons after their release from custody. In its authoritative Rules
and Procedures Manual, the Parole Commission commands in
no uncertain terms that as a condition of release “the parolee
shall submit to a drug test whenever ordered by his Probation
Officer.” U.S. Parole Comm’n Rules & Procs. Manual
§ 2.40(a)(14) (U.S. Dep’t. of Justice 2001) (emphasis added),
available      at      http://permanent.access.gpo.gov/lps9890/
lps9890/www.usdoj.gov/uspc/ProcedureManual/part1.htm
(last visited Feb. 21, 2006). The Rules and Procedures Manual
further states that this condition is “attached to every grant of
parole and [is] deemed necessary to provide adequate supervi-
sion and to protect the public welfare. [This condition is]
                   UNITED STATES v. STEPHENS                 2325
printed on the certificate issued to each parolee and manda-
tory releasee . . . .” Id. § 2.40(a).

   The Rules and Procedures Manual goes on to define “drug
test” so broadly that it “include[s] an ‘alcohol test.’ Therefore,
a United States probation officer may order a parolee to sub-
mit to a breathalizer or other alcohol test under this section.”
Id. § 2.40(a)(14). The United States Parole Commission has
been entrusted with the responsibility of overseeing federal
policy on the matter, 18 U.S.C. § 4203(a)(1), and its policies
are probative of congressional intent. Since congressional
intent is at issue, the responsible agency’s reasonable interpre-
tation of its duties under the statute merits Skidmore defer-
ence. Skidmore v. Swift & Co., 323 U.S. 134, 139-40 (1944).
Indeed, if Congress had intended § 3583(d) to require district
judges to set a maximum number of non-treatment drug tests,
or to assume the responsibility of monitoring persons released
from incarceration but still under supervision, then it would
not have been silent on the delegation issue when an agency
it created has been so clear.

   The panel opinion also frustrates congressional policy con-
cerns and the practical considerations underlying § 3583(d).
Strong policy considerations militate against the panel’s inter-
pretation of the statute. As Judge Clifton observes in his dis-
sent, “[a]t the time of sentencing, the district court is not in
a position to determine how many tests may be required for
proper supervision of an individual defendant.” Stephens, 424
F.3d at 887 (Clifton, J., dissenting). Indeed, “[w]hy should the
district judge expect to know more about the defendant’s
needs at the time of sentencing than the probation office[r]
will during the course of supervised release, which could
begin many years later?” Id.

   The probation officer is in the best position to determine
the maximum number of non-treatment drug tests needed for
effective compliance with the court-imposed drug testing con-
dition. He has the expertise and experience to decide when a
2326              UNITED STATES v. STEPHENS
drug test is necessary to ensure compliance with parole condi-
tions and to keep the community safe. He is in regular contact
with the parolee and has been trained to identify symptoms of
drug use. In its Petition for Rehearing and Rehearing En
Banc, the government keenly observes:

    It makes perfect sense to place the specifics of test-
    ing in the hands of those best able to evaluate a
    defendant’s needs and situation. Probation officers
    can monitor a wide variety of drug-use indicators,
    such as the defendant’s ability to hold a job, his or
    her disruptive behavior, thefts from the home, choice
    of associates, and drug-related arrests of friends and
    family. Probation officers may observe abnormal
    conditions such as hyperactivity, slurred speech, rhi-
    norrhea (runny nose from inhaling substances), or
    reddened or constricted or dilated pupils. They may
    also observe symptoms of abuse such as injection
    marks, lesions, abscesses, discoloration of the upper
    arms (from tourniquets), aggravated pustular acne,
    excessive sensitivity to light, or enlarged or puffy
    hands and loss of motor control at the wrist (from
    injections).

PFR/PFREB at 11. The government also correctly observes:

    Because of the court’s inability to prognosticate,
    most prudent district judges will set a maximum as
    high as they imagine a probation officer might
    require. Thus, the panel’s holding is unlikely to limit
    probation officer discretion, but will invite second-
    ary litigation over whether the maximum is set too
    high. In addition, the standard Judgment and Com-
    mitment Form AO 245B—which has been used in
    the Ninth Circuit for years—does not require the
    judge to set the maximum number of drug tests.
    Previously-sentenced defendants will attempt to rely
    on this opinion to challenge any drug testing by pro-
                   UNITED STATES v. STEPHENS                  2327
    bation officers. The likely increase in secondary liti-
    gation makes this case important for the
    administration of justice, and provides an additional
    reason for en banc review.

Id. at 1-2.

  Finally, if the defendant objects to the probation officer’s
imposition of the drug-testing condition, he has a statutory
remedy under 18 U.S.C. § 3583(e)(2), which provides that the
court “may modify, reduce, or enlarge the conditions of
supervised release, at any time prior to the expiration or ter-
mination of the term of supervised release . . . .” This is prob-
ably why Congress makes no mention of a maximum number
of non-treatment drug tests in § 3583(d). It would have been
wasteful for Congress to impose such a superfluous condition.

   The panel opinion turns the words of an unambiguous stat-
ute on its head, undermining its very purpose. The statute can-
not be read to require district judges to perform a task that is
not even mentioned in the statute and which is best left to
trained probation officers. Unfortunately, because of our
refusal to rehear this case en banc, it is up to Congress to
amend 18 U.S.C. § 3583(d) to make clear what should have
been obvious to the panel. In the meantime, our already over-
worked district judges are saddled with unnecessary addi-
tional duties that Congress expected probation officers would
discharge.

  I respectfully dissent from the denial of rehearing this case
en banc.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.